Case 2:15-cr-00202-WJM Document 40 Filed 11/20/18 Page 1 of 2 PageID: 278


PROB 12B
(4/17)

                                United States District Court
                                             for
                              District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                             (Probation Form 49, Waiver ofHearing is Attached)

Name of Offender: Robert Miller                                                             Cr.: 15-00202-001
                                                                                            PACTS#: 550611

Name of Sentencing Judicial Officer:     WILLIAM J. MARTINI
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/20/20 16

Original Offense:    Activities Relating to Material Constituting Or Containing Child Pornography

Original Sentence: 60 months imprisonment, 60 months supervised release

Special Conditions: Computer Monitoring, Mental Health Treatment, Restricted Contact with Minors,
Polygraph Examination, Sex Offender Registration

Type of Supervision: Supervised Release                      Date Supervision Commenced: Not applicable

                                    PETITIONING THE COURT

F    To extend the term of supervision for         years, for a total term of_____ years.

J    To modify the conditions of supervision as follows:

        RESIDENTIAL REENTRY CENTER PLACEMENT (2 months WITH weekend privileges)

        You must reside for a period of 2 months in a community corrections center, halfway house or
        similar residential facility and must observe all the rules of that facility. You will be eligible for
        weekend privileges. Payment subsistence as required by the program is waived.

                                                  CAUSE

The offender was released from fCI Butner Low and is currently completing his custodial sentence at Toter
House, a residential reentry center in Newark, New Jersey. He is scheduled to be released from Toler House
on December 6, 2018; however, he does not have a release plan at this time and would release as homeless.
An extension of two months at Toler House would allow for the commencement of his Social Security
Income and additional time to assist him in obtaining housing.


                                                                   Respectfully submitted,
                                                                                                CcJoA’
                                                                    By: Susan E. Karlak
                                                                         Senior U.S. Probation afficer
                                                                    Date: 11/19/2018
Case 2:15-cr-00202-WJM Document 40 Filed 11/20/18 Page 2 of 2 PageID: 279


                                                                                    Prob 12B—page2
                                                                                        Robert Miller



THE COURT ORDERS:

F )he Extension of Supervision as Noted Above
17’ The Modification of Conditions as Noted Above (as recommended by the Probation Office)
F No Action
F Other


                                                             Signa   e   Judicial Officer
